DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, U.S. Patent 6,082,932 in view of Campbell, U.S. Patent 5,195,282.
Regarding claim 21, Anderson discloses a soil stabilization system comprising: a liquid distribution system (see Fig. 1) arranged to deliver a fluid to one or more volumetric areas (around the 
Regarding claim 27, Anderson discloses a soil moisture stabilization system wherein at least some of the volumetric areas located at the one or more bases of the one or more beams of the building slab are located under the one or more beams of the building slab (abstract).  
Claims 22-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, U.S. Patent 6,082,932 in view of Campbell, U.S. Patent 5,195,282 and Ball, U.S. Patent 4,015,432.
Regarding claim 22, Anderson discloses a soil stabilization system, but does not disclose wherein: at least some portion of the volumetric areas comprises trenches formed prior to pouring or placing the building slab; the system further comprises fill material, located in the trenches under at least some of the beams of the building slab; and at least some of the conduits are arranged to deliver liquid to the fill material located in the trenches.  Ball teaches a trench (58) which has been formed prior to the pouring of the foundation slab (col. 6, lines 7-10), the trenches filled with aggregate (60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize trenches to install the system for an even distribution if fluid prior to the pouring of the concrete so that the extra step of drilling is not required.  It would also have been obvious to utilize an aggregate in the same manner as Ball to resist capillary movement of the fluid.
Regarding claim 23, Anderson in view of Ball, as modified, discloses a soil stabilization system wherein the fill material comprises a soil moisture stabilization material that exhibits a moisture retention property that reduces expansion and contraction of the volumetric areas under the beams when incorporated into a soil in the volumetric areas under the beams (as the trenches act as a moisture barrier).
Regarding claim 24, Anderson in view of Ball, as modified, discloses a soil stabilization system wherein the fill material comprises a granular material (pea gravel; col. 6, line 21 of Ball) to aid in dispersal of the liquid.  
Regarding claim 25, the prior art discloses a soil stabilization system, but does not disclose further comprising: a moisture barrier placed around at least some of the fill material in at least some of the trenches.  It would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 26, Anderson discloses a soil moisture stabilization system further comprising: a fluid delivery controller system comprising a controller (C) and valves (2, 2a, 2b), the controller configured to control the valves to direct delivery of the fluid, via individual ones of the conduits, to different ones of the volumetric areas located under one or more of the beams of the building slab (at 2a and 2b).  The phrase “configured to control” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 29, Anderson discloses a soil moisture stabilization system, but does not disclose preassembled barriers, placed in at least a portion of the one or more volumetric areas located at the one or more bases of the one or more beams of the building slab.  Ball teaches barriers along the slab perimeter (51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the moisture barriers in the volumetric area comprising the perimeter of the slab to evenly distribute and control the fluid.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, U.S. Patent 6,082,932 in view of Campbell, U.S. Patent 5,195,282 and Bottriel, U.S. Patent 6,991,408.
Regarding claim 28, Anderson discloses a soil moisture stabilization system, but does not disclose further comprising: a soil moisture stabilization material, encased in flash spun high-density polyethylene fiber fabric, in at least some of the one or more volumetric areas located under the beams of the building slab.  Bottriel teaches a soil replacement material encased in a synthetic bag to be placed near foundations/retaining walls (abstract).  It would have been obvious to one having ordinary skill in .
Claims 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball, U.S. Patent 4,015,432 in view of Campbell, U.S. Patent 5,195,282 and Anderson, U.S. Patent 6,082,932.
Regarding claim 30, Ball discloses a moisture stabilization system comprising: prior to pouring or placing a building foundation slab (col. 6, lines 7-10) comprising one or more beams at a foundation site, one or more trenches (58), wherein installing comprises placing the conduit in an arrangement, but does not disclose installing a fluid delivery system comprising conduit in the one or more trenches configured to deliver a fluid from a supply end of the conduit to a delivery end of the conduit (at 12), the one or more delivery ends of the one or more conduits arranged so as to be located proximate one or more bases of the one or more beams of the building foundation slab, nor a building slab comprising one or more beams.  Campbell teaches a building utilizing grade beams in a structure (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the delivery system around a structure utilizing grade beams at the foundation as the invention of Ball would function in the same manner regardless of the type of foundation.  Anderson teaches a fluid delivery system comprising conduits which deliver fluid to different zones of the building site (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fluid delivery system as in the system of Anderson for an even distribution of the fluid to the trenches/foundation.  The system would then be capable of evenly delivering fluid to areas at the base of the slab, the one or more delivery ends of the one or more conduits arranged so as to be located proximate the one or more beams.  The phrases “configured to deliver” and “arranged to direct” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably 
Regarding claim 31, Ball discloses a soil moisture stabilization system further comprising: applying a soil moisture stabilization material to one or more areas under one or more locations for the one or more beams of the building foundation slab (col. 6, lines 11-27).  
Regarding claim 32, Ball in view of Anderson, as modified, discloses a soil moisture stabilization system having pipes wherein said installing the fluid delivery system comprises installing PVC pipe or drip irrigation tubing (PVC, col. 3, line 47) to supply the fluid to the one or more areas at the one or more bases of the one or more beams of the building foundation slab.  
Regarding claim 33, Ball in view of Anderson, as modified, discloses a soil moisture stabilization system further comprising: prior to said pouring or placing the building foundation slab comprising the one or more beams at the foundation site, forming one or more vertical holes in one or more areas under locations for the one or more beams of the building foundation slab, and placing a capillary conductive medium fill in the vertical holes (Ball, col. 6, lines 7-27); and wherein said installing the fluid delivery system further comprises installing one or more vertical tubes coupled to horizontal fluid conduits to deliver the fluid to respective ones of the vertical holes (see Anderson, Fig. 1).  
Regarding claim 34, Ball in view of Anderson discloses a soil moisture stabilization system further comprising: forming one or more areas at the one or more bases of the one or more beams of the building foundation slab (see Ball. Fig. 4), wherein forming comprises creating one or more vertical spaces (Fig. 4), and placing a capillary conductive medium fill in the vertical spaces (col. 6, line 7); and wherein said installing the fluid delivery system comprises installing one or more vertical tubes coupled to horizontal fluid conduits to deliver the fluid to respective ones of the vertical spaces (Anderson Fig. 1), but does not specifically disclose wherein the vertical tubes comprise perforated vertical tubes with capped ends.  Anderson does teach a water pervious hose (col. 3, line 50).  It would have been obvious 
Regarding claim 35, the prior art as modified discloses a soil moisture stabilization system wherein said placing the conduit in the arrangement configured to deliver the fluid to one or more areas at one or more bases of the one or more beams comprises placing the conduit in the arrangement configured to deliver the fluid to the one or more areas under at least some of the bases of the one or more beams (see Ball Fig. 4).  The phrase “configured to deliver” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 36, the prior art discloses a soil moisture stabilization system further comprising: installing a moisture barrier (Ball, 51) in at least a portion of the trenches below a location for the building foundation slab; and installing fill material in at least some of trenches below the location for the building foundation slab (col. 6, lines 28-39).  
Regarding claim 37, Ball discloses a soil moisture stabilization system further comprising: prior to said pouring or placing the building foundation slab comprising the one or more beams at the foundation site, installing preassembled barriers (51, they are assembles prior to the pouring of concrete as stated in col. 6, lines 7-8) in at least a portion of the trenches below a location for the building foundation slab.  
Regarding claim 38, the prior art discloses a soil moisture stabilization system further comprising: installing a fluid delivery controller system comprising a controller and valves, the controller configured to control the valves to direct delivery of the fluid, via individual ones of the conduit, to .
Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottriell et al., U.S. Patent 6,991,408 in view of Campbell, U.S. Patent 5,195,282 and Adkins, U.S. Patent 4,930,934.
Regarding claim 39, Botriell discloses a soil replacement product comprising: a flexible bag comprising a porous material through which liquid will pass (a mesh, 16), wherein the flexible bag is at least partially porous (mesh; col. 3, line 11); and the flexible bag filled with a moisture stabilizing fill (18); wherein the flexible bag with the moisture stabilizing fill is configured for installation in a trench at the base of a location for one or more beams of a building foundation slab, but does not specifically disclose a barrier material acts as a liquid barrier.  Adkins teaches a moisture maintenance system utilizing a material which acts as a membrane, which will hold the water and slowly release the water (col. 3, lines 17-20).  As Botrelli discloses that a variety of materials may be used (col. 3, lines 18-24), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a layer such as that of Adkins in the composition of the flexible bag for improved control of the liquid passage through the bag and prevention of unwanted passage of the fill through the bags.  The phrase “configured for installation” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The bag may be placed by a user next to a foundation beam and be functional.
Regarding claim 40, Bottriell discloses a soil replacement product, but does not specifically disclose wherein the flexible bag is made, at least partially, of a material that decomposes over time when located in the trench.  Bottriell does teach multiple materials used for the bag (abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The examiner has stated that, as the prior art (Anderson, US 6,082,932) is silent toward the
specifics of the foundation around which his system is to be utilized and the specification of the present invention does not describe adequately why it is necessary that the system be utilized for concrete beams, it would be obvious to use the system around a structure which comprises a grade beam foundation system.
See rejections to new limitations as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633